People v Nahalka (2017 NY Slip Op 04704)





People v Nahalka


2017 NY Slip Op 04704


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


774 KA 16-00366

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vPAUL NAHALKA, DEFENDANT-APPELLANT. 


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL), FOR DEFENDANT-APPELLANT.
GREGORY J. MCCAFFREY, DISTRICT ATTORNEY, GENESEO (JOSHUA J. TONRA OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Livingston County Court (Dennis S. Cohen, J.), entered September 24, 2015. The judgment revoked defendant's sentence of probation and imposed a sentence of imprisonment. 
Now, upon reading and filing the stipulation of discontinuance signed by the defendant on May 5, 2017, and by the attorneys for the parties on May 9 and 10, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed upon stipulation.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court